996 A.2d 278 (2010)
297 Conn. 916
STATE of Connecticut
v.
Diana L. MOULTON.
Supreme Court of Connecticut.
Decided June 24, 2010.
Mitchell S. Brody, senior assistant state's attorney, in support of the petition.
Annacarina Jacob, senior assistant public defender, in opposition.
The petition by the state of Connecticut for certification for appeal from the Appellate Court, 120 Conn.App. 330, 991 A.2d 728 (2010), is granted, limited to the following issues:
"1. Did the Appellate Court properly determine that General Statutes § 53a-183(a)(3), harassment in the second degree, proscibes only the physical conduct involved in making a telephone call but not the verbal content thereof? If not, was the lack of an instruction on the definition of a `true threat' harmless beyond a reasonable doubt?
"2. Did the Appellate Court properly determine that the lack of an instruction on the definition of a `true threat,' for purposes of proof of breach of the peace in the second degree under General Statutes § 53a-181(a)(3) was not harmless error beyond a reasonable doubt?"